Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 are pending and rejected in the application.  

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a block processing circuit…etc.” and  “a search core configured…etc.” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The specification (paragraph[0045]-paragraph[0047]) and figure 4 identifies the processing circuit and search core being implemented by hardware circuits in a system and do not raise any concerns under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b).

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claim 1 recites a hardware accelerator comprising: a block processing circuit configured to read a block from a list stored in an inverted index structure; and a search core configured to extract a document number out of a read block read by the block processing circuit and to calculate a score corresponding to the document number. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “hardware accelerator” and “processing circuit.”  For example, in the context of the claim, “a block processing circuit configured to read a block from a list stored in an inverted index structure” encompasses a person reading a block from a list stored in an inverted index. Further, in the context of the claims, “a search core configured to extract a document number out of a read block read by the block processing circuit and to calculate a score corresponding to the document number” encompasses a person writing down a document number from a block and calculating a score based on the document number ((see MPEP 2106.04(a), “The enumerated groupings of abstract ideas are defined as: 1) Mathematical concepts…etc.”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.

This judicial exception is not integrated into a practical application. Claim 1 recites no additional limitations other than “hardware accelerator” and “processing circuit.” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of read a block from a list store…etc., to extract a document number and to calculate a score…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 1 recites ““hardware accelerator” and “processing circuit.” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of read a block from a list store…etc., to extract a document number and to calculate a score…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claim 1 is not patentable eligible under 35 USC 101.
 
The limitation “wherein the block processing circuit comprises: a block scheduler configured to determine an order of reading of one or more blocks included in the list; and a block read circuit configured to read a block selected by the block scheduler.” of dependent claim 2 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 1 is not patent eligible under 35 USC 101. 

The limitation “wherein the search core comprises a score calculation circuit to calculate a score corresponding to a document number.” of dependent claim 3 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 3 is not patent eligible under 35 USC 101. 

The limitation “wherein the search core comprises a decompression circuit that extracts a document number by decompressing a block.” of dependent claim 4 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 4 is not patent eligible under 35 USC 101. 

The limitation “wherein the search core comprises a plurality of the score calculation circuits, and wherein the plurality of the score calculation circuits calculate scores corresponding to document numbers included in different blocks.” of dependent claim 5 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible under 35 USC 101.
 
The limitation “wherein the search core comprises a set operation circuit performing a union operation or an intersection operation for document numbers included in different blocks.” of dependent claim 6 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible under 35 USC 101. 

The limitation “wherein the search core comprises a binary search circuit that uses a document number in one block among the different blocks to select an other block among the different blocks.” of dependent claim 7 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 7 is not patent eligible under 35 USC 101. 

The limitation “comprising a coupling circuit configured to couple the block processing circuit and the search core.” of dependent claim 8 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible under 35 USC 101. 

The limitation “wherein the hardware accelerator includes a plurality of block processing circuits and a plurality of search cores, and wherein the coupling circuits couples the plurality of the block processing circuits to the plurality of the search cores.” of dependent claim 9 is abstract because the claim recites generic computing elements, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 9 is not patent eligible under 35 USC 101. 

The limitation “comprising: a command queue configured to store search commands; and a search scheduler configured to select a search command from the command queue.” of dependent claim 10 is abstract because the claim recites generic computing elements, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 10 is not patent eligible under 35 USC 101. 


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
`

Claims 1, 2, 3, 4, 5, 8, 11, 12, 13, 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by Chakrabarti et al. U.S. Patent Publication (2011/0320446; hereinafter: Chakrabarti). 
Claim 1
As to claim 1, Charkabarti discloses a hardware accelerator comprising: 
a block processing circuit configured to read a block from a list stored in an inverted index structure (Figure 1, paragraph[0033], “With respect to the interval generator module 202, this module can be configured to retrieve the summary data described above. More particularly, recall that the summary data can be stored in, and thus retrieved from, the metadata sections of individual posting lists corresponding to blocks of the range. The summary data can be retrieved from a posting list by the interval generator module 202 without having to decompress any of the posting list's blocks….etc.”); and 
a search core configured to extract a document number out of a read block read by the block processing circuit  (paragraph[0039], “In this example, the block section 208 includes, among other elements, a series of contiguous blocks that are compressed : block b.sub.1 -block b.sub.N (including block b.sub.i), each of which may be decompressed independently. In some embodiments, each of these blocks can contain a similar number of individual postings (e.g., approximately 100). Summary data for each of these blocks can be computed based on the payloads of their corresponding doc ID postings….etc.”) and to calculate a score corresponding to the document number (paragraph[0040]-paragraph[0041], “Furthermore, individual term scores of the payloads for postings pos.sub.1pos.sub.N can be used to compute the following summary data for block b.sub.i: the minimum doc ID found in block b.sub.i, the maximum doc ID found in block b.sub.i, and the maximum (i.e, highest) term score found in block b.sub.i. As noted above, individual doc ID scores can be calculated for, and attributed to, each doc ID based on the term score for a particular term in that doc ID's payload and an IDFScore for the particular term….etc.”).

Claim 11
As to claim 11, Charkabarti discloses a search system, comprising: 
a memory device storing an inverted index structure including a word and a list corresponding to the word (figure 1, paragraph[0032], “In this example, the IR interval modules 114 include an interval generation module 202 and an interval pruning module 204. These modules can be configured to read from and write to the inverted index 116…etc.”); 
a host configured to provide a search command including one or more words (Figure 1, paragraph[0026], “The system 100 also includes an IR engine 104 configured to support keyword searching over the document collection 102 utilizing the described interval-based IR search techniques. In this example, the IR engine 104 is shown as receiving a search query 106 which may contain a search query expression 108 that includes one or more search terms (e.g., words) 110…etc.”); and 
a hardware accelerator configured to generate a search result corresponding to the search command using the inverted index structure (Figure 1, paragraph[0028], “To facilitate providing the search results 112, the IR engine 104 can be configured with IR interval modules 114. In addition, the IR engine 104 can be configured to build and maintain an inverted index 116 on the document collection 102 to facilitate IR searching…etc.”), wherein the hardware accelerator includes: 
a block processing circuit configured to read a block from a list stored in an inverted index structure (Figure 1, paragraph[0033], “With respect to the interval generator module 202, this module can be configured to retrieve the summary data described above. More particularly, recall that the summary data can be stored in, and thus retrieved from, the metadata sections of individual posting lists corresponding to blocks of the range. The summary data can be retrieved from a posting list by the interval generator module 202 without having to decompress any of the posting list's blocks….etc.”); and 
a search core configured to extract a document number out of a read block read by the block processing circuit (paragraph[0039], “In this example, the block section 208 includes, among other elements, a series of contiguous blocks that are compressed : block b.sub.1 -block b.sub.N (including block b.sub.i), each of which may be decompressed independently. In some embodiments, each of these blocks can contain a similar number of individual postings (e.g., approximately 100). Summary data for each of these blocks can be computed based on the payloads of their corresponding doc ID postings….etc.”) and to calculate a score corresponding to the document number (paragraph[0040]-paragraph[0041], “Furthermore, individual term scores of the payloads for postings pos.sub.1pos.sub.N can be used to compute the following summary data for block b.sub.i: the minimum doc ID found in block b.sub.i, the maximum doc ID found in block b.sub.i, and the maximum (i.e, highest) term score found in block b.sub.i. As noted above, individual doc ID scores can be calculated for, and attributed to, each doc ID based on the term score for a particular term in that doc ID's payload and an IDFScore for the particular term….etc.”).

Claims 2 and 12
As to claims 2 and 12, Charkabarti discloses all the elements in claim 11, as noted above, and further disclose wherein the block processing circuit comprises: 
a block scheduler configured to determine an order of reading of one or more blocks included in the list (Figures 1 and 2, paragraph[0040], “These postings can be consecutively stored according to doc ID order in block b.sub.i. Storing postings in doc ID order can facilitate compression of d-gaps (differences between consecutive doc IDs) and insertion of new doc IDs into posting lists when new documents are added to the document collection 102…etc.”); and 
a block read circuit configured to read a block selected by the block scheduler (paragraph[0076], “In operation, PRUNESEQ can perform sequential I/O disk access operations as blocks of a range are read in doc ID order (e.g., the order in which they are stored on disk). Given that PRUNESEQ can evaluate intervals and prune prunable intervals, the number of blocks (and thus doc IDs) that are decompressed and processed can be significantly reduced…etc.”).

Claims 3 and 13
As to claims 3 and 13, Charkabarti discloses all the elements in claim 11, as noted above, and further disclose wherein the search core comprises a score calculation circuit to calculate a score corresponding to a document number (paragraph[0034], “The interval generator module 202 can also be configured to partition the range into intervals. The interval generator module 202 can accomplish this by using the summary data and the search term(s) 110 to generate intervals of the range and then to compute upper-bound (ub) interval scores for each interval. For example, the interval generator module 202 can use minimum doc ID information, maximum doc ID information, and maximum term score information in the summary data to define…etc.”).

Claims 4 and 14
As to claims 4 and 14, Charkabarti discloses all the elements in claim 13, as noted above, and further disclose wherein the search core comprises a decompression circuit that extracts a document number by decompressing a block (paragraph[0039], “In this example, the block section 208 includes, among other elements, a series of contiguous blocks that are compressed : block b.sub.1 -block b.sub.N (including block b.sub.i), each of which may be decompressed independently. In some embodiments, each of these blocks can contain a similar number of individual postings (e.g., approximately 100). Summary data for each of these blocks can be computed based on the payloads of their corresponding doc ID postings…etc.”).

Claims 5 and 15
As to claims 5 and 15, Charkabarti discloses all the elements in claim 13, as noted above, and further disclose wherein the search core comprises a plurality of the score calculation circuits, and wherein the plurality of the score calculation circuits calculate scores corresponding to document numbers included in different blocks (paragraph[0140], “where TFScore(d,t,D) denotes the term frequency score (one example of a term score) of document d for term t and IDFScore(t,D) denotes the inverse document frequency score of term t for document collection D. This formula, which was also described above, can cover popular IR scoring functions, such as for example, term frequency-inverse document frequency (tf-idf) or BM25…etc.”).

Claims 8 and 18
As to claims 8 and 18, Charkabarti discloses all the elements in claim 11, as noted above, and further disclose comprising a coupling circuit configured to couple the block processing circuit and the search core (figure 1, paragraph[0025]-paragraph[0026], “The system 100 also includes an IR engine 104 configured to support keyword searching over the document collection 102 utilizing the described interval-based IR search techniques. In this example, the IR engine 104 is shown as receiving a search query 106 which may contain a search query expression 108 that includes one or more search terms (e.g., words) 110…etc.”).

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 10, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. U.S. Patent Publication (2011/0320446; hereinafter: Chakrabarti) in view of Heo et al. Non Patent Publication (“IIU: Specialized Architecture for Inverted Index Search, March 2020; hereinafter: Heo)

Claims 6 and 16
As to claims 6 and 16, Charkabarti discloses all the elements in claim 15, as noted above, but do not appear to explicitly disclose wherein the search core includes a set operation circuit performing a union operation or an intersection operation for document numbers included in different blocks.

However, Heo discloses wherein the search core includes a set operation circuit performing a union operation or an intersection operation for document numbers included in different blocks (4.2 IIU Query Processing Flow, “Union Query. A union query finds the set of documents that are present in at least one of the two input posting lists. Like the other types, IIU uses the block reader and scheduler to load and schedule an input list to an IIU Core. But, instead of loading a single list, the block reader and scheduler load both lists simultaneously. The two DCUs and SUs in an IIU Core are utilized to decompress and score each list in parallel. Similarly to a 2-way merge sort, the IIU Core performs union such that the smaller docIDs are written to the memory first…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Charkabarti with the teachings of Heo to perform a union in a post listing which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Charkabarti with the teachings of Heo to provide an indexing system to maintain a small index size with a low query processing time (Heo: Abstract). 

Claims 7 and 17
As to claims 7 and 17, the combination of Charkabarti and Heo discloses all the elements in claim 16, as noted above, and Heo further disclose wherein the search core includes a binary search circuit that use a document number in one block among the different blocks to select an other block among the different blocks (2.2 Query Processing for Full-text Search Query Types, “. It uses a simple binary search algorithm to determine if a candidate posting from the first list appears in the second list…etc.”).

Claims 9 and 19
As to claims 9 and 19, Charkabarti discloses all the elements in claim 18, as noted above, but do not appear to explicitly disclose wherein the hardware accelerator comprises a plurality of the block processing circuits and a plurality of the search cores, and wherein the coupling circuits couples the plurality of the block processing circuits to the plurality of the search cores.

However, Heo discloses wherein the hardware accelerator comprises a plurality of the block processing circuits and a plurality of the search cores, and wherein the coupling circuits couples the plurality of the block processing circuits to the plurality of the search cores (Figure 6, 4 IIU Hardware Architecture, “Figure 6 shows an overview of the IIU design. IIU is designed to offload key operations involved in a search query. The offloaded operations include decompression, set operations (intersection/union), and scoring. The host sends search queries to IIU via a command queue. Then IIU processes each query in two phases: (i) scheduling phase and (ii) computation phase. During the scheduling phase, the query scheduler allocates a query to a block reader-scheduler pair…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Charkabarti with the teachings of Heo to perform a union in a post listing which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Charkabarti with the teachings of Heo to provide an indexing system to maintain a small index size with a low query processing time (Heo: Abstract). 

Claims 10 and 20
As to claims 10 and 20, Charkabarti discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose wherein the hardware accelerator comprises: 
a command queue configured to store search commands; and 
a search scheduler configured to select a search command from the command queue.
However, Heo discloses wherein the hardware accelerator comprises: 
a command queue configured to store search commands(Figure 6, 4 IIU Hardware Architecture, “Figure 6 shows an overview of the IIU design. IIU is designed to offload key operations involved in a search query. The offloaded operations include decompression, set operations (intersection/union), and scoring. The host sends search queries to IIU via a command queue…etc.”) ; and 
a search scheduler configured to select a search command from the command queue (Figure 6, 4 IIU Hardware Architecture, “During the scheduling phase, the query scheduler allocates a query to a block reader-scheduler pair. During the computation phase, the block reader loads the compressed posting list, while the block scheduler loads per-block metadata and skip values…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Charkabarti with the teachings of Heo to perform a union in a post listing which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Charkabarti with the teachings of Heo to provide an indexing system to maintain a small index size with a low query processing time (Heo: Abstract). 




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571) 270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
January 14, 2022                                                                                                                                                                                                    


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000